DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 5 are objected to because of the following informalities: Claims 3 and 5 recite “said separate_semi rigid material section.” It is suggested the underscore “_” is removed from the recitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear what is the relationship between the “one section… [and] adjoining section” in line 8 and the front section, back section and three left and right side sections.  Are the one/adjoining sections referring back to one or more of the front, back, left, and right sections, or are the one/adjoining sections additional sections? Appropriate clarification is required.
For claim 1, “a plurality of separate semi-rigid material sections” is twice recited in the last paragraph of the claim.  These should be “a plurality…” and “said plurality…” or, if they are different pluralities, then “a first plurality…” and “a second plurality…” Appropriate clarification is required. 
Claim 1, in the first line of the fourth paragraph, recites “said separate semi-rigid material sections.” There is insufficient antecedent basis for this limitation in the claim. This element should be recited as “said plurality of separate semi-rigid material sections.” 
For claim 1, it is unclear in the last paragraph of the claim as to what is the relationship between the one semi-rigid material sections (twice recited), three separate semi-rigid material sections (twice recited), the plurality of separate semi-rigid material sections, and the separate semi-rigid material sections?  It is unclear how many … material sections are being recited?  Does the plurality of … material sections include the “one” and “three” … material sections, or are the “one” and “three” material sections in addition to “the plurality” of material sections? Appropriate clarification is required. 
Claim 2 recites “said bill portion.” There is insufficient antecedent basis for this limitation in the claim because claim 1 recites a “semi-rigid bill portion.” Appropriate clarification is required.
Claims 3 and 5 recite the limitation "said separate_semi-rigid material sections." There is insufficient antecedent basis for this limitation in the claim because there are several recited “sections” in claim 1 and it cannot be determined to which sections this is referring. Appropriate clarification is required.
Claim 4 depends on claim 4. Examiner believes this is an oversight. Appropriate correction is required. Claim 4 will be interpreted as depending from claim 3. 
Claim 6 depends on claim 7. Examiner believes this is an oversight. Appropriate correction is required. Claim 6 will be interpreted as depending from claim 5. 
Claim 7 depends on claim 8. Examiner believes this is an oversight. Appropriate correction is required. Claim 7 will be interpreted as depending from claim 6. 
Claim 7 depends from claim 6. Claim 6 recites polypropylene in the alternative (“or polycarbonate.”), and it is not required of the limitation. Therefore, the recitation in claim 7 of polypropylene is indefinite is situations wherein the polycarbonate is the polymer used. Appropriate correction is required. 
Claim 8 recites “a semi-rigid material core.” It is unclear if this element is the same as, or in addition to, the “semi-rigid material core” recited in claim 1. Appropriate clarification is required. 
Claim 9 depends on claim 10. Examiner believes this is an oversight. Appropriate correction is required. Claim 9 will be interpreted as depending from claim 8.
Claim 9 recites the limitation "said cloth material.”  There is insufficient antecedent basis for this limitation in the claim. Claim 8 recites “cloth” and claim 1 recites “cloth.” It is unclear if “said material cloth” in claim 9 is referring back to “cloth” of claim 8 or “cloth” of claim 1. 
For claim 10, it is unclear if the “compressed polymer foam core” is in addition to the semi-rigid material core, in claim 1, or is the semi-rigid material core comprised of compressed polymer foam? Appropriate clarification is required. 
Claim 11 depends on claim 13. Examiner believes this is an oversight. Appropriate correction is required. Claim 11 will be interpreted as depending from claim 10.  
Claim 12 depends on claim 13. Examiner believes this is an oversight. Appropriate correction is required. Claim 12 will be interpreted as depending from claim 10. 
Claim 14 recites the limitation "the back side." There is insufficient antecedent basis for this limitation in the claim. Claim 1 has support for a back section, but not a back side. 
 Claims 2-15 are similarly rejected for depending on a claim rejected under this section. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2018/0255858 A1 to DaSilva (hereinafter DaSilva) in view of GB 1,129,863 A to Meddick (hereinafter “Meddick”). 
For claim 1, DaSilva discloses an eight point military utility cover (See fig. 1) comprising: 
a cup-shaped crown portion having an enclosed top (crown 8), an open circular bottom (see annotated fig. 3 below), 

    PNG
    media_image1.png
    747
    1025
    media_image1.png
    Greyscale

a front section, a back section, three left side sections and three right side sections (paras 0002, 0004, and 0031, see fig. 1), said circular bottom having an inner and an outer side (inner and outer side of lower opening shown in fig. 3) wherein said enclosed top has a perimeter edge (see annotated fig. 1 below),

    PNG
    media_image2.png
    714
    928
    media_image2.png
    Greyscale

 wherein said front, back, left side and right side sections are oriented perpendicular to said circular bottom (see fig. 1 wherein front, back, left and right sections are shown perpendicular to said circular bottom), wherein said enclosed top is flat and slopes downward from said front section to said back section, wherein points are formed at locations where one section is joined to an adjoining section and to said enclosed top along said perimeter edge of said enclosed top (see annotated fig. 1 above); 
a circular rim portion (see annotated fig. 1 above), said circular rim portion having an outer rim portion and an inner rim portion (inner and outer portions of the rim), said inner rim portion affixed to said outer circular bottom side of said cup-shaped crown portion (see fig. 1 wherein the lower rim portion is affixed to the circular bottom side and wherein the lower rim portion appears exterior to the outer circular bottom side of the cup shaped crown portion), wherein said circular rim portion comprises a semi-rigid material core (fabric and fabric like materials are  known by those skilled in the art to exhibit some degree of rigidity and have a thickness thereby comprising  center/inner “core” portions), 
a semi-rigid bill portion affixed to said circular rim portion oriented and extending from and centered below said front section of said cup-shaped crown portion (see fig. 3 wherein bill 2 extends outward thereby exhibiting some degree of semi-rigidness, as known by those skill in the art, for purposes of providing the wearer eye protection against the sun), and 
a plurality of semi-rigid material sections (para 0037 and annotated fig. 3 below), 

    PNG
    media_image3.png
    708
    997
    media_image3.png
    Greyscale

wherein said semi-rigid material sections each have four sides and are planar (see annotated fig. 3 above). 
DaSilva does not specifically disclose: a plurality of separate semi-rigid material sections, with one semi-rigid sections on the front, back, and three one the left and right sides,  the crown-shaped portion comprising a second piece of cloth, wherein the semi-rigid sections are adhered to said second piece of cloth forming a three layered sheet; and wherein said three layered sheet is folded and stitched to form said cup-shaped crown portion. 
	However, attention is directed Meddick teaching an analogous article of headwear in the same field of endeavor, stiffening the side portions of headwear (page 1, lines 9-32 of Meddick). Specifically, Meddick teaches a plurality of separate stiffening means comprising rectangular shaped strips (page 1, lines 35-43 of Meddick), the attachment of the layers of sheet material to one another is preferably accomplished by means of stitching but adhesive may be used (page 1, lines 48-50 of Meddick) forming a three layer sheet (See fig. 2 of Meddick) and wherein the sheet layers are folded to form the cup-shaped crown portions (see fig. 3 of Meddick). 
Further, DaSilva is drawn to a fabric cover (“fabric,” para 0003) having a crown and brim that is reinforced with a rigid insert (10, and see para 0037 which discloses 10 is “sufficiently rigid”) to make the crown and brim “unwrinkled and erect” (para 0032).  Further, DaSilva discloses it is known to provide a fabric brim and crown with “backing material” (para 0003) to lend stiffness to the cover to prevent wrinkles and maintain the shape of the cover.
Meddick is drawn to a cover having a crown that is reinforced with a stiff insert (14 and 15, and see col 2 line 76 which discloses 14 and 15 are “stiff”).
Since both DaSilva and Meddick are concerned with providing a stiffened crown, one of ordinary skill would recognize that DaSilva’s component parts could be modified to be three layered sheets comprising a first and second piece of cloth with a semi-rigid material section therebetween, as taught by Meddick, to achieve DaSilva’s intended goal of lending rigidity to the cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein DaSilva would have been modified by Meddick to comprise: 
a plurality of separate semi-rigid material sections, with one semi-rigid sections on the front, back, and three one the left and right sides (for purposes of stiffening the entire perimeter side perimeter of the utility cover and each side section, as taught by Meddick page 1 line 82 to page 2 line 16, thereby distinguishing and separating the eight sides sections of the utility cover);
a second piece of cloth wherein the semi-rigid sections are adhered to said the second piece of cloth forming a three layered sheet (for purposes of encasing the stiffening members within the layers of fabric, as taught by Meddick page 2 lines 28-34, and also providing comfort against the stiffening members); 
a three layered sheet folded and stitched to form said cup-shaped crown portion (for purposes of creating the desired erect aesthetic associated with utility covers, as taught by DaSilva para 0032, and thereby also providing comfort to the wearer from the stiffening members). 

For claim 8, the modified DaSilva does not specifically disclose the semi-rigid material core is covered by cloth. However, Meddick does teach other sheet material may be used in place of crepe paper such as a stretchable synthetic resinous web of stretched nylon (page 2, col. 1, lines 25-27). Further, Collins English Dictionary – Complete & Unabridged 2012 Digital Edition, via Dictionary.com, defines the term “cloth” as “a fabric formed by weaving, felting, etc., from wool, hair, silk, cotton, or other fiber, used for garments upholstery, and many other items.” Therefore, the term cloth would encompass a fabric made of stretch nylon fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified DaSilva would be further modified wherein the semi-rigid material core is covered by cloth, as taught by Meddick, for purposes of providing a head wear with excellent strength, abrasion resistance, and stretch characteristics without losing its shape. 

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DaSilva in view of Meddick and in further view of US Patent Application Publication 2014/0013486 A1 to Leon (hereinafter “Leon”). 
For claim 2, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said crown-shaped portion, said circular rim portion and said bill portion comprise a canvas-type material.
However, attention is directed to Leon teaching an analogous article of headwear for wearing on a user’s head (abstract or Leon). Specifically, Leon teaches: the material used to construct the first and second outer layers 132 and 134 of bill 102 (shown in FIG. 7) and crown 104 may be any durable and customizable material such as, cotton, canvas, polyester or other suitable fabric known in the art (para 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the utility cover of DaSilva would be further modified wherein said crown-shaped portion, said circular rim portion and said bill portion comprise a canvas-type material, as taught by Leon, for purposes of providing a utility cover with durability and resistance to ware.  

For claim 9, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 8 wherein said cloth material is a canvas-type material. However, attention is directed to Leon teaching an analogous article of headwear for wearing on a user’s head (abstract or Leon). Specifically, Leon teaches: the material used to construct the first and second outer layers 132 and 134 of bill 102 (shown in FIG. 7) and crown 104 may be any durable and customizable material such as, cotton, canvas, polyester or other suitable fabric known in the art (para 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the utility cover of DaSilva would be further modified wherein said cloth material is a canvas-type material, as taught by Leon, for purposes of providing a utility cover fabric with durability and resistance to ware.  

	For claim 15, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said outer rim portion is made of a semi-rigid material covered by cloth.
However, attention is directed to Leon teaching an analogous article of headwear for wearing on a user’s head (abstract or Leon). Specifically, Leon teaches: the material used to construct the first and second outer layers 132 and 134 of bill 102 (shown in FIG. 7) and crown 104 may be any durable and customizable material such as, cotton, canvas, polyester or other suitable fabric known in the art (para 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein said outer rim portion is made of a semi-rigid material covered by cloth, as taught by Leon, for purposes of providing a utility cover with durability, resistance to wear, and a layer of material between the rigid member and wearer’s head, thereby providing added comfort to the wearer, and for securing the stiffening member within the layer of fabric. 
With respect to the term “cloth,” Meddick does teach other sheet material may be used in place of crepe paper such as a stretchable synthetic resinous web of stretched nylon (page 2, col. 1, lines 25-27). Further, Collins English Dictionary – Complete & Unabridged 2012 Digital Edition, via Dictionary.com, defines the term “cloth” as “a fabric formed by weaving, felting, etc., from wool, hair, silk, cotton, or other fiber, used for garments upholstery, and many other items. Therefore, the term cloth would encompass a fabric made of stretch nylon fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified DaSilva would be further modified wherein the material covering the semi-rigid material is a cloth, as taught by Meddick, for purposes of providing a head wear with excellent strength, abrasion resistance, and stretch characteristics without losing its shape. 

Claims 3-7 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over DaSilva in view of Meddick and in further view of US Patent Application Publication 2013/0263358 A1 to Fleischmann (hereinafter Fleischmann). 
For claim 3, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said separate semi-rigid material sections are adhered to said first and/or said second piece of cloth by an adhesive tape. However, it is further noted that even though DaSilva, as modified, does not disclose an adhesive tape, Meddick does teach the first and second pieces of cloth and semi-rigid material sections may be attached to one another by adhesive (Meddick col 2 line 48-50), so adhesive tape is within the scope of DaSilva as modified by Meddick. 
With respect to the term “cloth,” Meddick does teach other sheet material may be used in place of crepe paper such as a stretchable synthetic resinous web of stretched nylon (page 2, col. 1, lines 25-27). Further, Collins English Dictionary – Complete & Unabridged 2012 Digital Edition, via Dictionary.com, defines the term “cloth” as “a fabric formed by weaving, felting, etc., from wool, hair, silk, cotton, or other fiber, used for garments upholstery, and many other items. Therefore, the term cloth would encompass a fabric made of stretch nylon fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified DaSilva would be further modified wherein the material adhering to the adhesive tape is a cloth, as taught by Meddick, for purposes of providing a head wear with excellent strength, abrasion resistance, and stretch characteristics without losing its shape. 
Furthermore, attention is directed to Fleischmann, teaching a device in the interior portion of headwear, albeit for cooling purposes (abstract of Fleischmann). Specifically, Fleischmann teaches the device (1) is attached to the inner surface of the headband by using double-sided adhesive tape (para 0013). It would have been obvious to one of ordinary skill in the art before the effective filing date the utility cover of DaSilva would be further modified wherein said separate semi-rigid material sections are adhered to said first and/or said second piece of cloth by an adhesive tape for purposes of maintaining the stiffening members in proper position so as to not be undone in an unwanted fashion and to maintain the fabric material in contact between the wearers heads and the stiffening member, thereby providing comfort. 

For claim 4, the modified DaSilva does teach the eight point military utility cover according to claim 3, wherein said adhesive tape is double-sided adhesive tape (see discussion for claim 3 above).   

	For claim 5, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said separate semi-rigid material sections are made of a polymer.
	However, DaSilva, as modified by Meddick, does teach the stiffening member may comprise synthetic sheeting or any other sheeting which is stiff (col. 1, lines 35-38) for purposes of maintain the side portions of the headwear erect. 
Further, attention is directed to Fleischmann, teaching a device in the interior portion of headwear, albeit for cooling purposes (abstract of Fleischmann). Specifically, Fleischmann teaches the device insert 1 is desirably made of a suitable compliant polymeric material that is sufficiently flexible to conform to the shape of the headband but firm enough to allow the air flow in passageways to say open during use of the device, and may be formed of polypropylene (para 0014 of Fleischmann). 
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified DaSilva would be further modified by Fleischmann wherein said separate semi-rigid material sections are made of a polypropylene, a polymer, for purpose of providing a stiffening insert made of that is sufficiently stiff to erect the front, back, left and right side portions of the utility cover of DaSilva, but also flexible enough to conform to the shape of the headwear and head of the wearer, as taught by Fleischmann. 

For claim 6, the modified DaSilva does teach the eight point military utility cover according to claim 5, wherein said polymer is polypropylene or polycarbonate (see discussion of claim 7 above). 

For claim 7, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 6, wherein said polypropylene is 0.030 to 0.20 inches in thickness. However, Maddick does teach are the stiffening members are a thin synthetic sheeting (col. 2, lines 74-81). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein said polypropylene is 0.030 to 0.20 inches in thickness since, absent any unexpected results, the claimed vales are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05 [R-5].

	For claim 13, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, further comprising vent apertures wherein said vent apertures are on one or more of the three left side portions and/or on one or more of the three right side portions.  
	However, attention is again directed to Fleischmann which teaches an analogous item of headwear, and more specifically, does teach an item of head wear with through vent openings 11 (para 0012 and fig. 2 of Fleischmann). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein DaSilva would be modified to include vent apertures wherein said vent apertures are on one or more of the three left side portions and/or on one or more of the three right side portions for the benefit of promoting airflow into and out of the headwear, as taught by Fleischmann (see para 0012 and fig. 2 of Fleischmann). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DaSilva and Meddick, and in further view of US Patent Publication 2007/0079425 A1 to Kronenberger (hereinafter “Kronenberger”). 
	For claim 10, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said semi-rigid bill portion comprises a compressed polymer foam core covered by cloth.  However, attention is directed to Kronenberger which teaches an analogous bill portion for an item of headwear (para 0084 of Kronenberger). Specifically, Kronenberger teaches a bill portion comprising a core layer that is made from closed cell polyvinyl chloride foam (paras 0067-0069 of Kronenberger). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the bill of DaSilva would be further modified wherein said semi-rigid bill portion comprises a compressed polymer foam core covered by cloth for the added benefit of provide the wearer a bill that is re-shapable to produce different fits, as taught by Kronenberger (see paras 0067-0069) and to provide protection to the eyes against sunlight.
With respect to the term “cloth,” Meddick does teach other sheet material may be used in place of crepe paper such as a stretchable synthetic resinous web of stretched nylon (page 2, col. 1, lines 25-27). Further, Collins English Dictionary – Complete & Unabridged 2012 Digital Edition, via Dictionary.com, defines the term “cloth” as “a fabric formed by weaving, felting, etc., from wool, hair, silk, cotton, or other fiber, used for garments upholstery, and many other items. Therefore, the term cloth would encompass a fabric made of stretch nylon fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified DaSilva would be further modified wherein the material covering the compressed polymer foam core is a cloth, as taught by Meddick, for purposes of providing a head wear with excellent strength, abrasion resistance, and stretch characteristics without losing its shape. 

	For claim 11 the modified DaSilva does teach the eight point military utility cover according to claim 10, wherein said compressed polymer foam core is made of polyvinylchloride (see discussion for claim 13 above). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DaSilva and Meddick, Kronenberger and in further view of Leon. 
For claim 12, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 10, wherein said cloth of said semi-rigid bill portion is made of a canvas-type material. However, attention is directed to Leon teaching an analogous article of headwear for wearing on a user’s head (abstract or Leon). Specifically, Leon teaches: the material used to construct the first and second outer layers 132 and 134 of bill 102 (shown in FIG. 7) and crown 104 may be any durable and customizable material such as, cotton, canvas, polyester or other suitable fabric known in the art (para 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the utility cover of DaSilva would be further modified wherein said cloth of said semi-rigid bill portion is made of a canvas-type material as taught by Leon, for purposes of providing a utility cover with durability and resistance to ware.  

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over DaSilva and Meddick , and in further view of US Patent Number 2,822,549 A to Glass (hereinafter “Glass”). 
For claim 14, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, further comprising a stretchable portion on said circular rim portion such that when affixed to said circular bottom, said stretchable portion is positioned on said circular bottom on the back side of said crown-shaped portion.
However, attention is directed to Glass teaching an analogous military type cover (col. 1, lines 15-28 of Glass). Specifically, Glass teaches the military type hat or cap comprises a straight sided cover have a stretchable band portions 12 (col. 2, lines 53-55 of Glass). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the utility cover of DaSilva would be further modified to comprise a stretchable portion on said circular rim portion such that when affixed to said circular bottom, said stretchable portion is positioned on said circular bottom on the back side of said crown-shaped portion for purposes of providing the wearer a more secure fit at the base of the utility cover. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                       
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732